                Case 1:19-cr-00223-NRB Document 21 Filed 03/27/20 Page 1 of 1
SABRINA P. SHROFF                                                                                     233 BROADWAY
  ATTORNEY AT LAW                                                                          NEW YORK, NEW YORK 10007
                                                                                            TELEPHONE: (646) 763-1490



                                                                              March 26, 2020
     BY ECF
     Honorable Naomi Reice Buchwald
     United States District Judge for the
      Southern District of New York
     500 Pearl Street, Courtroom 21A
     New York, NY 10007-1312

     Re:      United States v. Kim Anh Vo, 19 Cr. 223 (NRB)

     Dear Judge Buchwald:

     The government consents to Ms. Vo’s release on the defense proposed bail package. Should the
     Court approve, Ms. Vo would be released on a $ 25,000 PRB signed by two co-signors (Ms.
     Vo’s mother and a family friend), and be subject to the following conditions:

                  1. Home detention at 718 Talon Ct, Evans, Georgia 30809, with EM
                  2. Strict pretrial supervision with mental health treatment via telemedicine through
                     Georgia Family Crisis Solutions in Martinez, Georgia1 or as directed by pretrial
                  3. No computer or access to computers unless specifically authorized by the Court
                  4. No accessing the internet, including through any smart phones or computers
                  5. Meet with the FBI and/or New York Crime Commission Disruption and Early
                     Engagement (DEEP) program
                  6. Participate in DEEP program
                  7. Travel restricted to the Southern District of New York and the District of Georgia
                     and all point in between
                  8. Allow for premises to be searched by pretrial/ probation
                  9. Agree to a remand if acceptance into DEEP is denied.

     Ms. Vo would be released after the bond is virtually signed by the two cosigners and pre-trial in
     SDNY attaches a monitoring device to enable her to travel to Georgia. All other conditions to be
     met within 4 days of release.

     I thank the Court for its attention to this matter.

                                                                     Respectfully submitted,

                                                                     /s/Sabrina P. Shroff
                                                                     Counsel for Ms. Vo
     cc: Counsel of record & Pretrial




     1
      On short notice, Pretrial services officer Courtney DeFeo has arranged for this treatment and the parties note their
     deep appreciation for Ms. DeFeo’ assistance.
